--------------------------------------------------------------------------------

GENERAL SECURITY AGREEMENT

                  THIS GENERAL SECURITY AGREEMENT is dated for reference
September 20, 2010 and made,

BETWEEN:

> > > MAVERICK MINERALS CORPORATION, a Nevada corporation, having an office at
> > > 2501 Lansdowne Avenue, Saskatoon, SK S7J 1H3;
> > > 
> > > (the “Debtor”)

AND:

> > > ART BROKERAGE, INC., a Nevada corporation, having an office at 2245 N.
> > > Green Valley Pkwy, Ste. 429, Henderson, Nevada 89014;
> > > 
> > > (the “Secured Party”)

ARTICLE 1
DEFINITIONS

1.1            Definitions

                  In this Agreement the following words and phrases will have
the meanings set out below unless the parties or the context otherwise
require(s).

  (a)

“Act” means the Uniform Commercial Code in effect under Chapter 104 of the
Nevada Revised Statutes.

        (b)

“Agreement” or “this Agreement” means this Agreement including all recitals and
schedules hereto. as modified, amended, restated or replaced from time to time.

        (c)

“Collateral” means all of the Debtor’s present and after-acquired personal
property and interests therein of every nature and kind and wherever situate,
including, without limitation, all personal property and interests therein now
or hereafter held by the Debtor in trust for any person(s) or by any person(s)
in trust for the Debtor, including all proceeds (including proceeds) derived
therefrom that are present or after-acquired personal property or other assets
or undertaking of any nature or kind, tangible or intangible, legal or
equitable, wherever the same may be situate, (including proceeds derived
directly or indirectly from any dealing with the personal property charged
hereby (including proceeds), all rights to insurance payments and other payments
as indemnity or compensation for loss thereof or damage thereto, and all
payments made in total or partial discharge or redemption of securities,
instruments, chattel paper or intangibles (including accounts) comprised
therein); provided, however, that to the extent the term “Collateral” may have a
broader meaning under the Act, such broader definition is hereby incorporated by
reference and shall apply in addition to the description above


--------------------------------------------------------------------------------

- 2 -

  (d)

“Debtor” means the party so described above and its successors and assigns,
whether immediate or derivative, along with any majority-owned subsidiary of
such party

        (e)

“Encumbrances” means all security interests, assignments, mortgages,
hypothecations, pledges, liens, claims, charges (whether fixed or floating), or
encumbrances whatsoever.

        (f)

“Events of Default” means the events of default described in Article 7 of this
Agreement and “Event of Default” means any one of them.

        (g)

“Intellectual Property” in respect of a Person means present and after acquired
intellectual or industrial property of that Person, including, without
limitation, all patents, patent applications, inventions, copyright (whether
registered or not), copyright applications, trademarks, (whether registered or
not), trademark applications, trade names, moral and personality rights,
industrial designs (whether registered or not), industrial design applications,
trade secrets, know- how, confidential and other proprietary information, and
contractual rights and any and all covenants not to compete in favour of that
Person, and all income, royalties, damages, payments and claims now and
hereafter due and or payable to that Person with respect thereto.

        (h)

“Loan” means the $2,400,000 loan made or to be made by the Secured Party to the
Debtor pursuant to the Loan Agreement.

        (i)

“Loan Agreement” means the loan agreement dated for reference September __, 2010
and made between the Debtor and the Secured Party, in connection with the Loan,
as amended, modified, restated or replaced from time to time.

        (j)

“Obligants” means the Debtor and all (other) Persons who are from time to time
liable to the Secured Party for the payment, observance or performance of the
whole or any portion of the Secured Obligations, whether directly or indirectly,
absolutely or contingently, jointly, severally or jointly and severally and
includes all Persons who from time to time otherwise become liable for, or who
agree to indemnify the Secured Party for any loss, costs or damages as a result
of the failure of any other Persons to pay, observe or perform any of the
Secured Obligations and “Obligant” means any of them.

        (k)

“Other Document” means any instrument or document other than this Agreement
which evidences, secures or evidences or secures the payment, observance,
observance and performance of the Secured Obligations in whole or in part.

        (l)

“Persons” or “Person” means and includes any individual, sole proprietorship,
corporation, partnership, bank, joint venture, trust, unincorporated
association, association, institution, entity, party or government (whether
national, federal, provincial, state, municipal, city, county or otherwise and
including any instrumentality, division, agency, body or department thereof).


--------------------------------------------------------------------------------

- 3 -

  (m)

“Permitted Encumbrances” means as of any particular time in respect of any
particular Collateral, any of the following:

          (i)

any Encumbrance in favour of the Secured Party; and

          (ii)

any immaterial Encumbrance incurred in the ordinary course of the Debtor’s
business.

          (n)

“Secured Obligations” means the obligations of the Debtor to the Secured Party
in connection with the Loan (including all future advances and re-advances)
whether direct or indirect, absolute or contingent, joint, several or joint and
several, matured or not, extended or renewed, wherever and however incurred, of
whatever nature or kind and whether or not evidenced or secured by any Other
Document, or provided for herein.

          (o)

“Secured Party” means the party so described above and its successors and
assigns, whether immediate or derivative, the term “Secured Party” shall also be
deemed to mean any agent, representative or attorney acting on the Secured
Party’s behalf, on a mutatis mutandis basis

1.2            Applicability of Act

                 Capitalized words used in this Agreement that are defined in
the Act will have the respective meanings ascribed to them in the Act, unless
otherwise defined herein.

ARTICLE 2
SECURITY INTEREST

2.1             Creation of Security Interest

                   For valuable consideration and as continuing security for the
payment, observance and performance of each and all of the Secured Obligations:

  (a)

Fixed Security Interest: the Debtor:

          (i)

grants to the Secured Party (who takes from the Debtor) a continuing security
interest in the Collateral;

          (ii)

grants, mortgages and charges the Collateral to the Secured Party by way of a
fixed and specific charge; and

          (iii)

absolutely assigns the Collateral to the Secured Party.

          (b)

Intellectual Property: without limiting the generality of the foregoing, the
Debtor grants to the Secured Party a security interest in all its Intellectual
Property and all proceeds thereof and therefrom, renewals thereof, accessions
thereto and substitutions therefor.


--------------------------------------------------------------------------------

- 4 -

2.2

[Reserved]

    2.3

Attachment

                 The Debtor acknowledges that value has been given, the security
interests hereby created attach upon the execution of this Agreement (or in the
case of any after acquired property, upon the date of acquisition thereof by or
on behalf of the Debtor) and the Debtor has (or in the case of after acquired
property will have) rights in the Collateral.

2.4            Multiple Debtors

                  It is understood that if the Debtor is comprised of more than
one Person, the charges and security interests created by the Debtor hereunder
pursuant to Section 2.1 hereof shall be interpreted to be charges and security
interests created by each such Person in respect of both its individually owned
or acquired present and future property and the property now or hereafter held
by it with one or more other such Persons as if that Person had granted such
charges and security interests either alone or jointly with one or more other
such Persons pursuant to Section 2.1 hereof.

ARTICLE 3
SECURED OBLIGATIONS

3.1            Secured Obligations

                  This Agreement, the Collateral and the security and other
interests hereby created are in addition to and not in substitution for any
other security interest now or hereafter held by the Secured Party from the
Debtor or from any other Person whomsoever and will be general and continuing
security for the payment, performance and observance of the Secured Obligations.

ARTICLE 4
DEBTOR’S REPRESENTATIONS AND WARRANTIES

4.1            General

                  The Debtor makes the representations and warranties set out in
this paragraph 4.1 to and for the benefit of the Secured Party.

  (a)

Incorporation: The Debtor is duly incorporated, properly organized and validly
existing under the laws of Nevada.

          (b)

Power and Authority: The Debtor has full power and lawful authority:

          (i)

to own real and personal property; and

          (ii)

to borrow and guarantee the repayment of money and grant security therefor
(including this Agreement and the security interest and any floating charge
hereby created).

          (c)

Proceedings and Enforceability: The Debtor represents and warrants that this
Agreement is granted in accordance with resolutions of the directors (and of the
shareholders as applicable) of the Debtor and all other matters and things have
been done and performed so as to authorize and make the execution and delivery
of this Agreement and the performance of the Secured Obligations hereunder, a
valid and legally binding obligation of the Debtor enforceable in accordance
with its terms, subject only to bankruptcy, insolvency or other statutes or
judicial decisions affecting the enforcement of creditors’ rights generally and
to general principles of equity.


--------------------------------------------------------------------------------

- 5 -

  (d)

No Actions or Material Adverse Changes: There is no action or proceeding pending
or, to the knowledge of the Debtor, threatened against the Debtor before any
court, administrative agency, tribunal, arbitrator, government or governmental
agency, and there is no fact known to the Debtor and not disclosed to the
Secured Party which might involve any material adverse change in the properties,
business, prospects or condition of the Debtor, or which question the validity
of this Agreement or any other material agreement to which the Debtor is a party
(or the Debtor’s ability to perform its obligations under this Agreement) and
there are no outstanding judgments, writs of execution, work orders,
injunctions, directives against the Debtor or its properties;

        (e)

Non-Conflict: Neither the execution nor the performance of this Agreement
requires the approval of any regulatory agency having jurisdiction over the
Debtor nor is this Agreement in contravention of or in conflict with the
articles, by-laws or resolutions of the directors (or shareholders) of the
Debtor, or of the provisions of any agreement to which the Debtor is a party or
by which any of its property may be bound or of any statute, regulation, by-law,
ordinance or other law, or of any judgment, decree, award, ruling or order to
which the Debtor or any of its property may be subject.

        (f)

No Default: The Debtor is not in breach or default under any agreement to which
it is a party which if not cured would have a material adverse effect upon the
Debtor or the Collateral.

        (g)

No Liens: Except for Permitted Encumbrances, the Debtor has paid and discharged
all claims and demands of all employees, contractors, subcontractors, material
men, mechanics, carriers, warehousemen, landlords, and other like persons, and
all governmental taxes, assessments, withholdings, remittances, charges,
security interests, levies, and claims levied or imposed, which, if unpaid,
become or might become an Encumbrance upon any or all of the properties, assets,
earnings, or operations of the Debtor.

        (h)

Ownership and Collateral Free of Encumbrances: The Debtor is the owner of or has
rights in the Collateral free and clear of all Encumbrances whatsoever save only
Permitted Encumbrances. The Debtor has not, within the last 60 days, acquired
rights in the Collateral from a vendor, lessor or other person.

        (i)

No Other Corporate Names or Styles: The Debtor does not now carry on business
under or use any name or style other than the names specified in this Agreement.

        (j)

Chief Executive Office: The Debtor has its chief executive office at the
location described in Schedule “B”.


--------------------------------------------------------------------------------

- 6 -

  (k)

Location of Collateral: The Collateral will be maintained (or in the case of
mobile goods based) at the locations described in Schedule “B”Insurance: The
Collateral is insured in accordance with the terms hereof.

          (l)

Serial Numbered Goods: The type, make (or manufacturer), model and serial number
of each motor vehicle, trailer, manufactured home, boat, outboard motor and
aircraft included in the Collateral and which is not inventory is set out in
Schedule “B”.

          (m)

Legal and Trade Names: Each name of the Debtor is set out on the first page
hereof, and the Debtor has not had, used, or carried on business under, and will
not at any time have, use or carry on business under, any other name except as
disclosed in Schedule “B” or upon giving 15 days’ prior written notice to the
Secured Party.

          (n)

Rights in Collateral: No Person other than the Debtor has any rights in the
Collateral except as noted in Schedule “B”.

          (o)

Solvency: The assets of the Debtor exceeds its liabilities and the Debtor is
able to meet its obligations as the same become due.

          (p)

Intellectual Property:

          (i)

Ownership: The Debtor is the owner of the Intellectual Property applications and
registrations (if any) described in Schedule “B”; there are no outstanding
claims of ownership by third parties in respect of such registrations and
applications; and all are valid and in good standing.

          (ii)

Trade Marks: All trade-mark and industrial designs described in Schedule “B”
have been in continuous use and that use has been proper in relation to the
wares and/or services of Debtor; only the Debtor has used the trade-marks, or if
there are any third party users of the Debtor’s trade- marks, such third party
users are properly licensed to use such trade- marks.

          (iii)

Assignments: All assignments and Other Document affecting the Debtor’s
Intellectual Property rights have been disclosed and provided to the Secured
Property.

          (iv)

Claims: There are no outstanding or threatened claims or proceedings with
respect to the Debtor’s Intellectual Property.

          (v)

Third Party Intellectual Property: All necessary assignments and license
agreements have been properly executed by the Debtor for use of third party
Intellectual Property.


--------------------------------------------------------------------------------

- 7 -

ARTICLE 5
DEBTOR’S COVENANTS

5.1            General Covenants

                  The Debtor covenants and agrees with the Secured Party as set
forth in this Section 5.1 unless compliance with any such covenants is waived by
the Secured Party in writing, or unless non-compliance with any such covenants
is otherwise consented to by the Secured Party by written agreement with the
Debtor.

  (a)

Compliance with Secured Obligations: The Debtor shall strictly comply with all
of the Secured Obligations.

        (b)

Use of Advances: All advances, including future advances, advanced or extended
by the Secured Party to or for the benefit of the Debtor shall be used in the
ordinary course of the Debtor’s business for the purposes agreed to by the
Secured Party and for no other purpose, and the Debtor shall supply the Secured
Party with such evidence as it may reasonably request from time to time as to
the application of such advances.

        (c)

Keep Collateral in Good Repair: The Debtor shall keep the Collateral in good
order, condition and repair.

        (d)

Conduct of Business: The Debtor shall carry on and conduct its affairs in a
proper and efficient manner so as to protect and preserve the Collateral and
shall maintain places of business at the locations disclosed in Schedule “B”.

        (e)

Payment of Other Sums Due: The Debtor shall pay when due all amounts which are
payable by it in connection with the Collateral, howsoever arising, including
without limiting the generality of the foregoing, all rents, charges, taxes,
rates, levies, assessments, fees and duties of every nature which may be levied,
assessed or imposed against or in respect of the Collateral or the Debtor and
shall provide the Secured Party with evidence of such payment upon request.

        (f)

Notice of Encumbrances and Proceedings: The Debtor shall promptly notify the
Secured Party of any Encumbrance made or asserted against any of the Collateral,
and of any suit, action or proceeding affecting any of the Collateral or which
could affect the Debtor. The Debtor shall, at its own expense, defend the
Collateral against any and all Encumbrances (other than any Permitted
Encumbrances) and against any and all such suits, actions or proceedings.

        (g)

No Accessions or Fixtures: The Debtor shall prevent the Collateral from becoming
an accession to any property other than other items of the Collateral or from
becoming a Fixture unless the security interests hereby created rank prior to
the interests of all other persons in the applicable property.

        (h)

Marking the Collateral: The Debtor shall, at the request of the Secured Party,
mark, or otherwise take appropriate steps to identify, the Collateral to
indicate clearly that it is subject to the security interests hereby created.


--------------------------------------------------------------------------------

- 8 -

  (i)

Notice of Loss of Collateral: The Debtor shall give immediate written notice to
the Secured Party of all loss or damage to or loss or possession of the
Collateral otherwise than by disposition in accordance with the terms hereof.

          (j)

Inspection of Records and Collateral: The Debtor shall at all times:

          (i)

keep accurate and complete records of the Collateral as well as proper books of
account for its business all in accordance with generally accepted accounting
principles, consistently applied; and

          (ii)

permit the Secured Party or its authorized agents to have access to all premises
occupied by the Debtor or any place where the Collateral may be found to inspect
the Collateral and to examine the books of accounts, financial records and
reports of the Debtor and to have temporary custody of, make copies of and take
extracts from such books, records and reports.

          (k)

Access to Computer Information: In the event that the use of a computer system
is required to access any information and data which the Secured Party is
entitled to access and examine hereunder, the Debtor shall allow the Secured
Party the use of its computer system for such purpose and shall provide
assistance in that regard. If for any reason such information and data cannot be
accessed and retrieved at the Debtor premises, the Secured Party may remove the
medium in which such information or data is stored from the Debtor’s premises to
any other place which has a computer system that will give the Secured Party the
opportunity to retrieve, record or copy such information and data. The Secured
Party is hereby authorized to reproduce and retain a copy of any such
information and data in any format whatsoever.

          (l)

Delivery of Documents: The Debtor shall promptly deliver to the Secured Party
upon request:

          (i)

all policies and certificates of insurance relating to the Collateral;

          (ii)

any documents of title and instruments representing or relating to the
Collateral;

          (iii)

a list of the Collateral, specifying make, model, name of manufacturer and
serial number, where applicable, for each item of the Collateral; and

          (iv)

such information concerning the Collateral, the Debtor and the Debtor’s
operations and affairs as the Secured Party may request.

          (m)

Risk and Insurance: The Debtor shall bear the sole risk of any loss, damage,
destruction or confiscation of or to the Collateral during the Debtor’s
possession hereunder or otherwise after default hereunder. The Debtor shall
insure the Collateral with insurers acceptable to the Secured Party against loss
or damage by fire, theft or other insurable perils customarily insured against
by persons having an interest in such Collateral for the full insurable value
thereof with the Secured Party as a named insured and with loss payable to the
Secured Party as its interest may appear. All such policies of insurance will
provide that the insurance coverage provided thereunder shall not be changed or
cancelled except on 30 days’ prior written notice to the Secured Party. If the
Debtor fails to so insure, the Secured Party may, but shall not be required to,
insure the Collateral and the premiums for such insurance will be added to the
Secured Obligations and be secured hereby.


--------------------------------------------------------------------------------

- 9 -

  (n)

Proceeds in Trust: The Debtor shall hold all proceeds in trust, separate and
apart from other money, instruments or property, for the benefit of the Secured
Party until all amounts owing by the Debtor to the Secured Party have been paid
in full.

          (o)

Reliance and Survival: All representations and warranties of the Debtor made
herein or in any certificate or other document delivered by or on behalf of the
Debtor for the benefit of the Secured Party are material, will survive the
execution and delivery of this Agreement and will continue in full force and
effect without time limit. The Secured Party is deemed to have relied upon each
such representation and warranty notwithstanding any investigation made by or on
behalf of the Secured Party at any time.

          (p)

Compliance with Agreements and Laws: The Debtor shall not use the Collateral in
violation of this Agreement or any other agreement relating to the Collateral or
any policy insuring the Collateral or any applicable statute, law, by- law,
rule, regulation, court order or ordinance.

          (q)

Disposition of Collateral: Except as hereinafter provided, the Debtor shall not,
without the prior written consent of the Secured Party:

          (i)

assign, sell, lease, exchange, or otherwise dispose of the Collateral or any
interest therein; or

          (ii)

release, surrender or abandon possession of any of the Collateral; or

          (iii)

move or transfer the Collateral from its present location,

         

provided that so long as no Event of Default remains outstanding, the Debtor may
sell or lease inventory in the ordinary course of business and for the purpose
of carrying on the same, and subject to the provisions of Section 5.1(b) hereof
use monies available to the Debtor.

         

For any item of the Collateral which has become worn out, damaged or otherwise
unsuitable for its purpose, the Debtor may substitute for such item property of
equal value free from all Encumbrances except Permitted Encumbrances. All
substituted property shall become part of the Collateral as soon as the Debtor
acquires any interest in it. The Debtor shall give immediate written notice to
the Secured Party of the occurrence of any event referred to in this paragraph.

          (r)

Encumbrances: The Debtor shall not create, assume or suffer to exist any
Encumbrance in, of or on any of the Collateral except for Permitted
Encumbrances.

          (s)

Change of Name: The Debtor shall not change its name without giving to the
Secured Party 20 days’ prior written notice of the change.


--------------------------------------------------------------------------------

- 10 -

  (t)

Serial Numbered Goods: Upon the Debtor’s acquisition of rights in additional
serial numbered goods which are not inventory, or upon repossession by or return
to the Debtor of any such goods, the Debtor shall immediately give the Secured
Party written notice of full particulars thereof.

          (u)

Liability for Deficiency: If the aggregate sum realized as a result of any
realization pursuant hereto is not sufficient to pay the whole amount of the
Secured Obligations, the Debtor shall forthwith pay to the Secured Party the
full amount of the deficiency plus interest thereon at the rate or rates
applicable to the Secured Obligations.

          (v)

Notification: The Debtor shall notify the Secured Party promptly:

          (i)

Scheduled Information: Any change in the information contained herein or in the
Schedules hereto relating to the Debtor, the Debtor’s name, the Debtor’s
business or the Collateral.

          (ii)

Acquisitions: The details of any significant acquisition of Collateral.

          (iii)

Litigation: The details of any claims or litigation affecting the Debtor or the
Collateral.

          (iv)

Account Debtors: Any default by any account debtor in payment or other
performance of obligations of that Person comprised in the Collateral.

          (v)

Return of Collateral: The return to, or repossession by, the Debtor of
Collateral.

          (w)

Payments: The Debtor shall forthwith pay:

          (i)

Employee obligations: All obligations to its employees and all obligations to
others which relate to its employees when due, including, without limitation,
all taxes, duties, levies, government fees, claims and dues related to its
employees.

          (ii)

Taxes: All taxes, assessments, rates, duties, levies, government fees, claims
and dues lawfully levied, assessed or imposed upon it or the Collateral when
due, unless the Debtor shall in good faith contests its obligations so to pay
and furnishes such security as the Secured Party may require.

          (x)

Deliveries: The Debtor shall deliver to the Secured Party from time to time
promptly upon written request:

          (i)

Documents of Title, Instruments, Securities and Chattel Paper: Any documents of
title, instruments, securities and chattel paper comprised in or relating to the
Collateral.

          (ii)

Books of Account and Records: All books of account and all records, ledgers,
reports, correspondence, schedules, documents, statements, lists and other
writings relating to the Collateral for the purpose of inspecting, auditing or
copying the same.


--------------------------------------------------------------------------------

- 11 -

  (iii)

Financial Statements: All financial statements prepared by or for the Debtor
regarding the Debtor’s business.

        (iv)

Insurance Policies: All policies and certificates of insurance relating to the
Collateral.

        (v)

Serial Number: A list of the Collateral, specifying make, model, name of
manufacturer and serial number, where applicable, for each item of the
Collateral.

        (vi)

Other Information: such information concerning the Collateral, the Debtor and
Debtor’s business and affairs as the Secured Party may reasonably require.


  (y)

Intellectual Property: The Debtor shall:

          (i)

Registration of present Intellectual Property: Where commercially reasonable,
apply to file applications and complete registrations on any of its present
Intellectual Property which is not currently protected by an application or
registration, including any and all improvements to Intellectual Property and,
where commercially reasonable, apply to file registrations on unregistered
trade-marks in Canada and the United States.

          (ii)

Registration of after acquired Intellectual Property: Apply to file applications
and complete registrations of all Intellectual Property hereafter acquired by it
in all jurisdictions where commercially reasonable.

          (iii)

Maintain Records: Keep up-to-date witnessed records regarding its Intellectual
Property.

          (iv)

Confidentiality Agreements: Enter into confidentiality agreements with employees
and other third parties who may invent, create, discover, author and/or reduce
to practice Intellectual Property for the Debtor and who may have access to
confidential information of the Debtor.

          (v)

License/Assignment Agreements: Ensure that all Intellectual Property hereafter
acquired by it from third parties is properly acquired by way of a written
license agreement or assignment.

          (vi)

List of unregistered trade marks etc.: Provide, upon written request by the
Secured Party, a list of all of its registered and unregistered trade-marks,
patent applications, issued patents, copyright, industrial designs and other
Intellectual Property.

          (vii)

Mark Products: Mark all of its products and advertising appropriately to
maintain the validity of all of its Intellectual Property rights.


--------------------------------------------------------------------------------

- 12 -

ARTICLE 6
PERFORMANCE OF OBLIGATIONS

6.1            Perform Obligations

                  If the Debtor fails to perform its obligations hereunder, the
Secured Party may, but will not be obligated to, perform any or all of such
obligations without prejudice to any other rights and remedies of the Secured
Party hereunder, and any payments made and any costs, charges, expenses and
legal fees and disbursements (on an attorney and its own client basis) incurred
in connection therewith will be payable by the Debtor to the Secured Party
forthwith with interest until paid at the highest rate borne by any of the
Secured Obligations and such amounts will be a charge upon and security interest
in the Collateral in favour of the Secured Party prior to all claims subsequent
to this Agreement.

ARTICLE 7
DEFAULT

7.1            Default

                  Notwithstanding that any one or more of the Secured
Obligations may be payable on demand and without prejudice thereto, the Debtor
shall be in default under this Agreement upon the occurrence of any of the
following events:

  (a)

if there is a default or a breach by the Debtor (or by any other Person bound
hereby) of any covenant, agreement, term, condition, stipulation or provision
contained herein; or

        (b)

if any representation or warranty contained herein or in any certificate,
declaration, application or other instrument delivered pursuant hereto, is found
at any time to be incorrect in any material respect; or

        (c)

if at any time there is an event of default or a breach by any Obligant under
any Other Document; or

        (d)

if an Obligant becomes bankrupt or insolvent or makes or demonstrates an
intention to make an assignment for the benefit of its creditors or makes a
proposal or takes advantage of any provision of the Bankruptcy and Insolvency
Act of Canada or any other similar law in any jurisdiction for the benefit of
the insolvent debtors; or

        (e)

if any proceedings with respect to an Obligant are commenced under the
compromise or arrangement provisions of any applicable legislation, or an
Obligant enters into an arrangement or compromise with any or all of its
creditors pursuant to such provisions or otherwise; or

        (f)

if a receiver, receiver-manager or bankruptcy trustee is appointed by a court or
any other Person in respect of any Obligant, or any part of the Collateral; or

        (g)

if the Debtor or any other Person who becomes an owner of an interest in any of
the Collateral while this Agreement is in effect, without the prior consent in
writing of the Secured Party, grants or purposes to grant an Encumbrance upon or
in respect of that Collateral other than pursuant to this Agreement or a
Permitted Encumbrance; or


--------------------------------------------------------------------------------

- 13 -

  (h)

if any execution, sequestration, extent or any other process of any other kind
is levied or enforced upon or against the Collateral or any part thereof by any
Person other than the Secured Party and remains unsatisfied for a period of 10
days; or

          (i)

if the holder (other than the Secured Party) of any Encumbrance against any of
the Collateral does anything to enforce or realize on such Encumbrance; or

          (j)

if in the opinion of the Secured Party a material portion of the Collateral is
lost, damaged or destroyed; or

          (k)

if an Obligant ceases, or threatens to cease, to carry on his, her or its
business as the same is conducted by that Obligant from time to time; or

          (l)

if an Obligant is a corporation and:

          (i)

it carries on any business that it is restricted from carrying on by its charter
documents; or

          (ii)

an order is made, a resolution is passed or a motion is filed for its
liquidation, dissolution or winding-up; or

          (m)

if an Obligant who is an individual dies or is declared incompetent by a court
of competent jurisdiction; or

          (n)

if in the opinion of the Secured Party, any material portion of the Collateral
becomes the subject of expropriation proceedings; or

          (o)

if in the opinion of the Secured Party:

          (i)

there is or has been a material adverse change in the financial condition of an
Obligant or in the value of the Collateral and the property, assets and
undertakings charged by the Other Document; or

          (ii)

the prospect for payment, observance and performance of all or any part of the
Secured Obligations is impaired or is about to be placed in jeopardy.

ARTICLE 8
RIGHTS, REMEDIES AND POWERS

8.1            Before and After Default

                  At any time and from time to time without notice, whether
before or after an Event of Default, the Secured Party will have the right and
power (but will not be obligated):

  (a)

Inspection and Records: to inspect the Collateral whenever the Secured Party
considers it appropriate to do so, and to inspect, review, audit and copy any or
all information relating thereto or to the Collateral or to any other
transactions between the parties hereto wherever and however such information is
stored, and for such purposes may at any time with or without notice enter into
and upon any lands, buildings and premises where the Collateral or any such
information is or may be;


--------------------------------------------------------------------------------

- 14 -

  (b)

Set-Off: to set off the Secured Obligations against any or all debts and
liabilities, direct and indirect, absolute and contingent, in any currency, now
existing or hereafter incurred by the Secured Party in any capacity in favour of
the Debtor;

        (c)

Perfection of Charges and Security Interests: to file such financing statements,
financing change statements and Other Document and do such other acts, matters
and things (including completing and adding schedules hereto identifying the
Collateral or any permitted liens affecting the Collateral or identifying the
locations at which the Debtor’s business is carried on and where the Collateral
and records relating thereto are situate) as the Secured Party may consider
appropriate in its sole discretion to perfect, preserve, continue and realize
upon the security interest created hereby, all without the consent of or notice
to the Debtor; and

        (d)

Extensions and Other Indulgences: to grant extensions of time and other
indulgences, take and give up security, accept compositions, compound,
compromise, settle, grant releases and discharges, refrain from perfecting or
maintaining perfection of Encumbrances, and otherwise deal with the Debtor and
other obligors of the Debtor, sureties and others and with the Collateral and
Encumbrances as the Secured Party may consider appropriate, all without
prejudice to the liability of the Debtor or the Secured Party’s rights to hold
and realize on the security interest created hereby.

8.2            After Default

                  Upon the occurrence of an Event of Default and at any time
thereafter, the Secured Party may exercise any or all of the rights, remedies
and powers of the Secured Party under any applicable law, or otherwise existing,
whether under this Agreement or any other agreement or at law or in equity, all
of which other rights, remedies and powers are hereby incorporated as if
expressly set out herein. In addition to the foregoing, the Secured Party will
have the right and power (but will not be obligated):

  (a)

Withhold Advances: to withhold any or all advances, including future advances;

        (b)

Accelerate Secured Obligations: to declare any or all of the Secured Obligations
to be immediately due and payable;

        (c)

Enter and Take Possession: to take possession of the Collateral and to collect
and get in the same, and for such purposes may at any time, with or without
notice or legal process and to the exclusion of all others including the Debtor
and its servants, agents and employees, enter into and upon, use and occupy any
lands, buildings and premises wheresoever and whatsoever, where the Collateral
is or may be located and do any act and take any proceedings in the name of the
Debtor or otherwise, as the Secured Party may consider appropriate, and the
Debtor hereby waives and releases the Secured Party and any Receiver from any
and all claims in connection therewith or arising therefrom;


--------------------------------------------------------------------------------

- 15 -

  (d)

Receive Payments: to receive income, rents, profits, increases, payments,
damages and proceeds from and in respect of the Collateral and to demand,
collect (by legal proceedings or otherwise), endorse, sue on, enforce, realize,
recover, receive and get in the same, and for such purposes may give valid and
binding receipts and discharges therefor and in respect thereof and may do any
act and take any proceedings in the name of the Debtor or otherwise as the
Secured Party may consider appropriate;

        (e)

Control of Proceeds: to take control of any or all proceeds where the Collateral
(including proceeds) is dealt with or otherwise gives rise to proceeds;

        (f)

Use and Protection of the Collateral: to use, hold, insure, preserve, repair,
process, maintain, protect and prepare the Collateral for disposition and to
renew or replace such of the Collateral as may be worn out, lost or otherwise
unserviceable, in the manner and to the extent that the Secured Party may
consider appropriate;

        (g)

Disposition of the Collateral: to sell, lease, rent or otherwise dispose of or
concur in the sale, lease, rental or other disposition of the Collateral,
whether in or out of the ordinary course of business, by private or public sale,
lease or other disposition, with or without notice, advertising or any other
formality, either for cash or in any manner involving deferred payment in whole
or in part, at such time or times and upon such terms and conditions as the
Secured Party may consider appropriate and for such prices or consideration as
can reasonably be obtained at such time therefor, and to carry any such
disposition into effect by conveying title and executing agreements and
assurances in the name of the Debtor or otherwise as the Secured Party may
consider appropriate, and to make any stipulations as to title or conveyance or
commencement of title or otherwise as the Secured Party may consider
appropriate, and to buy in or rescind or vary any contract for the disposition
of the Collateral and to re-dispose of the same without being answerable for any
loss occasioned thereby;

        (h)

Exercise and Enforcement of Debtor’s Rights: to exercise as to the Collateral
any or all of the rights, remedies and powers of the Debtor, and to enforce the
observance and performance by others of all other obligations and liabilities
under or in respect of the Collateral;

        (i)

Payment of Liabilities: to pay any or all debts and liabilities in connection
with the Collateral;

        (j)

Arrangements: to enter into any compromise, extension, reorganization, deposit,
merger or consolidation agreement or similar arrangement in any way relating to
or affecting the Collateral, and in connection therewith may deposit, exchange
or surrender control of the Collateral and accept other property upon such terms
as the Secured Party may consider appropriate, and either with or without
payment or exchange of money for equality of exchange or otherwise;

        (k)

Institution and Defence of Actions: to institute and prosecute all suits,
proceedings and actions which the Secured Party may consider necessary or
advisable for the proper protection or enforcement of the Collateral, and to
defend all suits, proceedings and actions against the Debtor, and to appear in
and conduct the prosecution and defence of any suit, proceeding or action then
pending or thereafter instituted, and to appeal any suit, proceeding or action;


--------------------------------------------------------------------------------

- 16 -

  (l)

Foreclosure: to exercise its rights under any applicable law from time to time,
to give notice of a proposal to take, and to subsequently take, the Collateral
in satisfaction of the Secured Obligations;

        (m)

Real Property Realization: to proceed as to the Collateral as if the Collateral
were land;

        (n)

Other Means of Enforcement: to otherwise enforce this Agreement and realize upon
the security interest created hereby by any method permitted by law, including
by bringing action to recover a judgment or by taking proceedings to obtain a
certificate under (i) the Creditor Assistance Act of British Columbia, or (ii)
any other applicable law, against the Debtor, and to do all such other acts and
things as it may consider incidental or conducive to any of its rights, remedies
and powers; and

Appointment of Receiver: to appoint by instrument in writing with or without
bond, or to take proceedings in any court of competent jurisdiction for the
appointment of, an agent, a receiver or receiver manager of the Debtor or the
Collateral, including all or any part or parts of the undertaking and business
or businesses of the Debtor, and to remove any agent, receiver or receiver
manager appointed by the Secured Party and to appoint another in his, her or its
stead, (and any person so appointed, whether by the Secured Party or a court,
will be referred to herein as a “Receiver”).

8.3            Receiver

                  Any Receiver will be entitled to exercise any and all rights,
remedies and powers of the Secured Party under the Act as amended from time to
time or any other applicable law or legislation or otherwise existing, whether
under this Agreement or any other agreement or at law or in equity, all of which
other rights, remedies and powers are hereby incorporated as if expressly set
out herein, and in addition will have the right and power (but will not be
obligated):

  (a)

Carry on Business: To carry on or concur in carrying on all or any part of the
business or businesses of the Debtor.

        (b)

Employ Agents: To employ and discharge such agents, managers, clerks, lawyers,
accountants, servants, workmen and others upon such terms and with such
salaries, wages or remuneration as the Receiver may consider appropriate.

        (c)

Raise Funds and Grant Security: To borrow or otherwise raise on the security of
the Collateral or otherwise any sum or sums of money required for the seizure,
retaking, repossession, holding, insuring, repairing, processing, maintaining,
protecting, preparing for disposition and disposing of the Collateral, or for
the carrying on of all or any part of the business or businesses of the Debtor,
or to complete any construction or repair of lands owned by the Debtor or any
part thereof, or for any other enforcement of this Agreement, in such sum or
sums as will in the opinion of the Receiver be sufficient for obtaining the
amounts from time to time required, and in so doing may issue certificates which
may be payable either to order or to bearer and may be payable at such time or
times as the Receiver may consider appropriate and may bear interest as stated
therein, and the amounts from time to time payable by virtue of such
certificates will form an Encumbrance in and upon the Collateral in priority to
the security interest created hereby.


--------------------------------------------------------------------------------

- 17 -

  (d)

Other Rights: to exercise any or all rights, remedies and powers conferred or
delegated by the Secured Party.

8.4            Rights of Transferees

                  No purchaser, lessee or other transferee pursuant to any
disposition made or purporting to be made pursuant to this Agreement will be
bound or concerned to see or enquire whether an Event of Default has occurred or
continues, or whether any notice required hereunder has been given, or as to the
necessity or expediency of the stipulations subject to which such disposition is
to be made, or otherwise as to the propriety of such disposition or the
regularity of its proceedings, or be affected by notice that no Event of Default
has occurred or continues or that any required notice has not been given or that
the disposition is otherwise unnecessary, improper or irregular, and,
notwithstanding any impropriety or irregularity whatsoever or notice thereof,
the disposition as regards such purchaser, lessee or other transferee will be
deemed to be within the powers conferred by this Agreement and will be valid
accordingly, and the remedy (if any) of the Debtor in respect of any impropriety
or irregularity whatsoever in any such disposition will be in damages only.

8.5            Limitations

                  Notwithstanding anything herein contained to the contrary:

  (a)

Failure to Exercise: Neither the Secured Party nor any Receiver will be liable
or accountable for any failure to exercise its rights, remedies or powers.

        (b)

Receiver is Debtor’s Agent: The Receiver will be deemed the agent of the Debtor
and not the agent of the Secured Party, and the Debtor shall be solely
responsible for the acts and defaults of the Receiver and for its remuneration,
costs, charges and expenses, and the Secured Party will not in any way be
responsible for any misconduct, negligence or nonfeasance on the part of the
Receiver or its servants, agents or employees.

        (c)

Receiver’s and Secured Party’s Liability: The Receiver will not be liable for
any loss unless it is caused by the Receiver’s or Secured Party’s own negligence
or wilful default, respectively.

        (d)

Accountability for Payments Received: Each of the Secured Party and any Receiver
will only be accountable for and charged with any monies they actually receive.

        (e)

Not Liable Under the Collateral: This Agreement and the security interests
created hereby will not impair or diminish any obligation or liability of the
Debtor or any other party or parties under or in respect of the Collateral, and,
except as may be provided in the Act, no obligation or liability under or in
respect of the Collateral will be imposed upon or incurred by the Secured Party
by virtue of this Agreement or the security interest created hereby.


--------------------------------------------------------------------------------

- 18 -

  (f)

Not a Mortgagee in Possession: Neither the provisions of this Agreement nor
anything done under or pursuant to the rights, remedies and powers conferred
upon the Secured Party and the Receiver, whether hereunder or otherwise, will
render the Secured Party a mortgagee in possession.

        (g)

No Duty to Take Steps: Neither the Secured Party nor any Receiver will be bound
to collect, dispose of, realize, enforce or sell any securities, instruments,
chattel paper or intangibles (including any accounts) comprised in the
Collateral or to allow any such Collateral to be sold or disposed of, nor will
it be responsible for any loss occasioned by any such sale or other dealing or
for any failure to sell or so act, nor will it be responsible for any failure to
take necessary steps to preserve rights against others in respect of such
Collateral nor bound to present, protest or give any notice in connection with
any such Collateral nor to perform any act to prevent prescription thereof nor
to protect any such Collateral from depreciating in value or becoming worthless,
nor will it be responsible for any loss occasioned by the failure to exercise
any rights in respect of such Collateral within the time limited for the
exercise thereof.

        (h)

No Duty to Keep Property Separate: Neither the Secured Party nor the Receiver
will be obligated to keep the Collateral separate or identifiable.

8.6            Liability of Secured Party

  (a)

No Responsibility for Debt: The Secured Party will not be responsible or liable
for any debts contracted by it, for damages to persons or property or for
salaries or non-fulfilment of contracts during any period when the Secured Party
will manage the Collateral upon entry of the business of the Debtor, as herein
provided, nor will the Secured Party be liable to account as mortgagee in
possession or for anything except actual receipts or be liable for any loss or
realization or for any default or omission for which a mortgagee in possession
may be liable.

        (b)

No Requirement to Perform: The Secured Party will not be bound to do, observe or
perform or to see to the observance or performance by the Debtor of any
obligations or covenants imposed upon the Debtor nor will the Secured Party, in
the case of securities, instruments or chattel paper, be obliged to reserve
rights against other persons, nor will the Secured Party be obliged to keep any
of the Collateral identifiable.

        (c)

Waiver: The Debtor hereby waives any applicable provision of law permitted to be
waived by it which imposes higher or greater obligations upon the Secured Party
other than provided in this Agreement.


--------------------------------------------------------------------------------

- 19 -

8.7            Application of Proceeds

                  Any proceeds of any disposition of the Collateral, any net
profits of carrying on all or any part of the business or businesses of the
Debtor, and any proceeds of any other realization will, at the option of the
Secured Party, be held in whole or in part unappropriated in a separate account
(as security for any or all of the Secured Obligations including such part or
parts thereof as may be contingent or not yet due) or be applied in whole or in
part (subject to applicable legislation and the claims of any creditors ranking
in priority to the security interest created hereby):

  (a)

Receiver’s Costs: Firstly, to the payment of all costs, charges and expenses of
and incidental to the appointment of any Receiver and the exercise by the
Receiver of any or all of its rights, remedies and powers with respect to the
Debtor, the Collateral and this Agreement, including the remuneration of the
Receiver and all amounts properly payable by the Receiver together with all
legal costs in respect thereof on a solicitor and his own client basis.

        (b)

Costs of Repossession and Disposition: Secondly, to the payment of all costs,
charges and expenses incurred or paid in connection with seizing, repossessing,
collecting, holding, repairing, processing, preparing for disposition and
disposing of the Collateral and any other expenses of enforcing this Agreement
incurred by the Secured Party (including legal fees on a solicitor and his own
client basis and all taxes, costs and charges in respect of the Collateral).

        (c)

Secured Obligations: Thirdly, to the payment of the Secured Obligations.

        (d)

Surplus: Fourthly, any surplus will, subject to the rights of any other
creditors of the Debtor, be paid to the Debtor.

8.8            Appointment of Attorney

                  To enable the Secured Party and any Receiver to exercise the
rights, remedies and powers conferred upon them, whether by this Agreement (and
specifically, including, without limitation, any actions contemplated by Section
6.1 and 8.1) or otherwise, upon the occurrence and during the continuance of an
Event of Default the Debtor hereby appoints each of the Secured Party and the
Receiver, whoever they may be to be the lawful attorney of the Debtor to do any
act or thing and to execute any assurance or instrument (in the name of the
Debtor or otherwise) in the exercise of the powers conferred upon them
(including carrying out any disposition of the Collateral and for such purpose
to affix the Debtor common seal to any deeds, transfers, conveyances,
assignments, assurances and things which the Debtor ought to execute to complete
any disposition of the Collateral or alternatively to execute the same under its
own seal by conveying in the name of and on behalf of Debtor and under its own
seal, and any deed or other thing executed by the Secured Party or the Receiver
under its own seal pursuant hereto will have the same effect as if it were under
the common seal of the Debtor) or which the Debtor ought to do or execute
hereunder and to exercise any or all of the rights, remedies and powers of the
Debtor in carrying out or attempting to carry out any or all of the rights,
remedies and powers conferred upon them. This power of attorney will be
irrevocable and coupled with an interest and will survive the death, disability,
insolvency or other legal incapacity of the Debtor.

--------------------------------------------------------------------------------

- 20 -

8.9            Rights Cumulative

                  All rights, remedies and powers of the Secured Party and any
Receiver set out in this Agreement are cumulative. No right, remedy or power set
out herein is intended to be exclusive but each will be in addition to every
other right, remedy and power contained herein or in any other existing or
future agreement or now or hereafter existing by statute, at law or in equity.

8.10           Order of Realization

                  The Secured Party may realize upon the security interest
created hereby and any other Encumbrances it may now or hereafter have in such
order as it may consider appropriate, and any such realization by any means upon
any such Encumbrance will not bar realization upon any other Encumbrance(s).

8.11           Waiver

                  The Secured Party in its absolute discretion may at any time
and from time to time by written notice waive any breach by the Debtor of any of
its covenants or agreements herein. No course of dealing between the Debtor and
the Secured Party will operate as a waiver of any of the Secured Party’s rights,
remedies or powers. No failure or delay on the part of the Secured Party to
exercise any right, remedy or power given herein or by any other existing or
future agreement or now or hereafter existing by statute, at law or in equity
will operate as a waiver thereof, nor will any single or partial exercise of any
such right, remedy or power preclude any other exercise thereof or the exercise
of any other such right, remedy or power, nor will any waiver by the Secured
Party be deemed to be a waiver of any subsequent, similar or other event.

ARTICLE 9
MISCELLANEOUS

9.1             Costs

                  The Debtor shall reimburse the Secured Party on demand for all
interest, commissions, costs of realization and other costs and expenses
(including the full amount of all legal fees and expenses paid by the Secured
Party) incurred by the Secured Party or any Receiver in connection with:

  (a)

the enforcement of and advice with respect to this Agreement;

        (b)

the realization, disposition of, retention, protection, insuring or collection
of any Collateral; and

        (c)

the protection or enforcement of the rights, remedies and powers of the Secured
Party or any Receiver.

                  All amounts for which the Debtor required hereunder to
reimburse the Secured Party or any Receiver will, from the date of disbursement
until the date the Secured Party or the Receiver receives reimbursement, be
deemed advanced to the Debtor by the Secured Party, will be deemed to be Secured
Obligations and will bear interest at the highest rate per annum charged by the
Secured Party on any of the other Secured Obligations.

--------------------------------------------------------------------------------

- 21 -

9.2            No Merger

                  This Agreement will not operate so as to create any merger or
discharge of any of the Secured Obligations, or any assignment, transfer,
guarantee, lien, contract, promissory note, bill of exchange or security
interest of any form held or which may hereafter be held by the Secured Party
from the Debtor or from any other person whomsoever. The taking of a judgment
with respect to any of the Secured Obligations will not operate as a merger of
any of the covenants contained in this Agreement.

9.3            No Obligation to Make Advances

                  Nothing herein will obligate the Secured Party to make any
advance or loan or further advance or extend credit to the Debtor.

9.4            Set-Off or Counterclaim

                  The obligation of the Debtor to make all payments comprising
part of the Secured Obligations is absolute and unconditional and will not be
affected by:

  (a)

any circumstance, including any set-off, compensation, counterclaim, recoupment,
defence or other right which the Debtor may now or hereafter have against the
Secured Party or any one or more others for any reason whatsoever; or

        (b)

any insolvency, bankruptcy, reorganization or similar proceedings by or against
the Debtor.

9.5            Statutory Waiver

                  To the fullest extent permitted by law, the Debtor waives all
of the rights, benefits and protection given by the provisions of any existing
or future statute which imposes limitations upon the rights, remedies or powers
of a Secured Party or upon the methods of realization of security, including any
seize or sue or anti-deficiency statute or any similar provisions of any other
statute.

9.6            Assignment

                  The Secured Party may, without further notice to the Debtor,
at any time assign, transfer or grant a security interest in this Agreement and
the security interests granted hereby. The Debtor expressly agrees that the
assignee, transferee or secured party, as the case may be, will have all of the
Secured Party’s rights and remedies under this Agreement and the Debtor shall
not assert any defence, counterclaim, right of set-off or otherwise any claim
which it now has or hereafter acquires against the Secured Party in any action
commenced by such assignee, transferee or secured party, as the case may be, and
will pay the Secured Obligations to the assignee, transferee or secured party,
as the case may be, as the Secured Obligations become due. The Debtor shall not
assign this Agreement or any of its rights or benefits hereunder without the
express written consent of the Secured Party first had and obtained.

9.7            Provisions Reasonable

                  The Debtor acknowledges that the provisions of this Agreement
and, in particular, those respecting rights, remedies and powers of the Secured
Party and any Receiver against the Debtor, its business and any Collateral upon
an Event of Default, are commercially reasonable and not manifestly
unreasonable.

--------------------------------------------------------------------------------

- 22 -

9.8             Release by Debtor

                  The Debtor releases and discharges the Secured Party and the
Receiver from every claim of every nature, whether sounding in damages or not,
which may arise or be caused to the Debtor or any person claiming through or
under the Debtor by reason or as a result of anything done by the Secured Party
or any successor or assign claiming through or under the Secured Party or the
Receiver under the provisions of this Agreement unless such claim be the result
of dishonesty or gross neglect.

9.9             Indemnity

                  The Debtor shall indemnify and save the Secured Party from any
and all costs, expenses, liabilities and damages which may be incurred by the
Secured Party in connection with the Collateral and the enforcement of its
rights hereunder, save only any costs, expenses, liabilities or damages
resulting from any gross neglect or wilful misconduct by the Secured Party or
its servants or agents.

9.10           Information to third parties

                  The Secured Party will not be obliged to inquire into the
right of any Person purporting to be entitled under the Act to information and
materials from the Secured Party by making a demand upon the Secured Party for
such information and materials and the Secured Party will be entitled to comply
with such demand and will not be liable for having complied with such demand
notwithstanding that such Person may in fact not be entitled to make such
demand.

9.11           Further Assurances

                  The Debtor shall at all times, do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged or delivered all such
further acts, deeds, transfers, assignments, security agreements and assurances
as the Secured Party may reasonably require in order to give effect to the
provisions hereof and for the better granting, transferring, assigning,
charging, setting over, assuring, confirming or perfecting the security
interests hereby created and the priority accorded to them by law or under this
Agreement. At the request of Secured Party, Debtor shall execute and deliver any
further documents that will create, grant and perfect a security interest in any
assets of the Debtor, including, without limitation, real property, that are not
covered by this Agreement.

9.12           Notices

                  Any notice, demand or other document to be given, or any
delivery to be made hereunder shall be effective if in writing and delivered in
person and left with, or if faxed and confirmed by prepaid registered letter
addressed to the attention of:

--------------------------------------------------------------------------------

- 23 -

  (a)

in the case of the Secured Party, addressed as follows:

       

MAVERICK MINERALS CORPORATION

 

2501 Lansdowne Avenue
Saskatoon, SK S7J 1H3

        (b)

in the case of the Debtor, addressed as follows:

       

ART BROKERAGE, INC.

 

2245 N. Green Valley Pkwy, Ste. 429
Henderson, Nevada 89014

       

With a copy (which copy shall not constitute notice) to:

       

Holland & Hart LLP,

 

5441 Kietzke Lane, Second Floor, R
eno, NV 89511,
Attention: David A. Garcia,
Fax: (775) 786-6179,
Email: dgarcia@hollandhart.com

                  Any notice, demand or other document or delivery so given or
made will be deemed to have been given or made and received at the time of
delivery in person or on the business day next following the date of faxing of
the same. Any party hereto may from time to time by notice in writing change his
or its address (or in the case of a corporate party, the designated recipient)
for the purposes of this section.

9.13           Discharge

                  Any partial payment or satisfaction of the Secured Obligations
will be deemed not to be a redemption or discharge of this Agreement. The Debtor
shall be entitled to a release and discharge of this Agreement upon full payment
and satisfaction of all Secured Obligations and upon written request by the
Debtor and payment to the Secured Party of all costs, charges, expenses and
legal fees and disbursements (on an attorney and its own client basis) incurred
by the Secured Party in connection with the Secured Obligations and such release
and discharge.

9.14           Delivery of Copy/Waiver

                  The Debtor acknowledges receiving a copy of this Agreement.
The Debtor waives all rights to receive from the Secured Party a copy of any
financing statement, financing change statement or verification statement filed
at any time in respect of this Agreement.

ARTICLE 10
INTERPRETATION

10.1           Amendment

                  Any amendment of this Agreement shall not be binding unless in
writing and signed by the Secured Party and the Debtor.

--------------------------------------------------------------------------------

- 24 -

10.2          Headings

                  All headings and titles in this Agreement are for reference
only and are not to be used in the interpretation of the terms hereof.

10.3          Hereof, Etc.

                 All references in this Agreement to the words “hereof”,
“herein” or “hereunder” will be construed to mean and refer to this Agreement as
a whole and will not be construed to refer only to a specific Article, Section,
paragraph or clause of this Agreement unless the context clearly requires such
construction.

10.4          Joint and Several Liability

                 If any party hereto is comprised of more than one Person the
assignments, security interests and other charges constituted hereby and the
representations, warranties, covenants, agreements, obligations and liabilities
made by or imposed upon that party herein or by law will be deemed to have been
made or incurred by all those Persons jointly and by each of those Persons
severally.

10.5          Severability

                 If any of the terms of this Agreement are or are held to be
unenforceable or otherwise invalid, such holding will not in any way affect the
enforceability or validity of the remaining terms of this Agreement.

10.6          Governing Law

                 This Agreement will be governed by and construed in accordance
with the laws of the State of Nevada, and each party hereby submits to the
jurisdiction of the courts of the State of Nevada provided that the foregoing
will in no way limit the right of the Secured Party to commence suits, actions
or proceedings based on this Agreement in any other jurisdiction.

10.7          Interpretation

                 Wherever the singular or masculine gender is used throughout
this Agreement the same will be construed as meaning the plural or the feminine
or the body corporate or politic where the context or the parties hereto so
require.

10.8          Capacity

                 If the Collateral or any portion thereof or any interest
therein is held by the Debtor as a partner of a firm, as a trustee, as an agent,
or in any other similar capacity, whether fiduciary or otherwise:

  (a)

each and every warranty, representation, covenant, agreement, term, condition,
provision and stipulation; and

        (b)

each and every Security Interest and other charge created hereby,


--------------------------------------------------------------------------------

- 25 -

made by or imposed upon the Debtor hereunder will be and be deemed to be jointly
and severally made by or imposed upon the Debtor and the partnership, the
beneficiary or beneficiaries of the trust, the principal(s) of the agent, or
other entity or entities, as the case may be, and each Security Interest and
other charge contained in this Agreement will be deemed to create a Security
Interest in (and if applicable, floating charge over) the estate, right, title
and interest of the partnership, the beneficiary or beneficiaries, the
principal(s), or such entity or entities, as the case may be, in and to the
Collateral (or in the case of a floating charge, real property or interests
therein) as well as being a Security Interest in (or a floating charge over) the
estate, interest and title of the Debtor in and to the Collateral (or in the
case of a floating charge, its real property or interests therein), it being the
intention of the parties hereto that this Agreement will create a Security
Interest in (or a floating charge over) both the legal and beneficial title to
the Collateral (or the applicable real property or interests therein).

10.9          Binding Effect

                 This Agreement shall be binding on the Debtor and its heirs,
executors, personal representatives, successors and permitted assigns and shall
enure to the benefit of the Secured Party and its successors and assigns.

10.10        Entire Agreement

                 The Secured Party has made no representations, warranties,
covenants or acknowledgements affecting any Collateral, other than as expressly
set out herein in writing and in Other Document executed by the Secured Party.

10.11        Legal Representation

                 It is understood and agreed by the parties hereto that Clark
Wilson LLP acts only for the Debtor and that the Secured Party is in no way
relying upon Clark Wilson LLP for legal advice in this matter. The Secured Party
acknowledges that it has been advised to obtain independent legal advice in
connection with this Agreement prior to the execution and delivery hereof and
prior to the execution and delivery of any related documents.

[signature page follows]

--------------------------------------------------------------------------------

- 26 -

                 EXECUTED by the Debtor as of the day, month and year set forth
below.

MAVERICK MINERALS CORPORATION


Per:  /s/ Robert Kinloch   
          Authorized Signatory

 


 

Agreed and Accepted:

ART BROKERAGE, INC.




Per:    /s/ Donna Rose    
          Authorized Signatory


--------------------------------------------------------------------------------

- 27 -

This is page 27 to a “GENERAL SECURITY AGREEMENT” dated for reference September
__, 2010 and made by MAVERICK MINERALS CORPORATION in connection with a loan not
exceeding $2,400,000 to ART BROKERAGE, INC.

--------------------------------------------------------------------------------

SCHEDULE “A”
PERMITTED ENCUMBRANCES

None

SCHEDULE “B”
SERIAL NUMBERED GOODS

TYPE SERIAL NUMBER MODEL NUMBER YEAR N/A      

LOCATIONS IN BC WHERE COLLATERAL MAINTAINED

None

JURISDICTIONS (OTHER THAN B.C.) AND LOCATION OF COLLATERAL

JURISDICTIONS: LOCATIONS: Nevada   Texas  

CHIEF EXECUTIVE OFFICE

2501 Lansdowne Avenue, Saskatoon, SK S7J 1H3

OTHER NAMES

Nil

OTHER PERSONS WITH RIGHTS IN COLLATERAL

Nil

INTELLECTUAL PROPERTY APPLICATIONS
AND REGISTRATIONS / TRADE MARK AND INDUSTRIAL DESIGNS

Nil

--------------------------------------------------------------------------------


DATED FOR REFERENCE: September 20, 2010

BETWEEN:
MAVERICK MINERALS CORPORATION
AND:
ART BROKERAGE, INC.



GENERAL SECURITY AGREEMENT
MAVERICK MINERALS CORPORATION



--------------------------------------------------------------------------------